In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 15-083V

*****************************
                                     *
GAIL A. CLEMENTS, Executor Estate of *
RONALD CLEMENTS,                     *
                                     *                                     Filed: August 19, 2015
                Petitioner,          *
                                     *                                     Decision by Stipulation; Damages;
           v.                        *                                     Influenza (“Flu”) Vaccine;
                                     *                                     Hemolytic Anemia (“HA”);
SECRETARY OF HEALTH AND              *                                     Leukostasis; Respiratory
HUMAN SERVICES,                      *                                     Failure
                                     *
                Respondent.          *
                                     *
*****************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

Debra A. Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On January 27, 2015, Gail A. Clements filed a petition, on behalf of the estate of Ronald
Clements, seeking compensation under the National Vaccine Injury Compensation Program (the
“Vaccine Program”).2 Petitioner alleges that Mr. Clements’s influenza (“flu’”) vaccination
administered on October 27, 2013, caused him to develop hemolytic anemia (“HA”), leukostasis,
and respiratory failure, and that death was a sequelae of these conditions.



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        Respondent denies that the Mr. Clements’s flu vaccine caused his HA, leukostasis,
respiratory failure, any other injury, or death. Nonetheless both parties, while maintaining their
above-stated positions, agreed in a stipulation (filed August 7, 2015) that the issues before them
could be settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $200,000.00 in the form of a check payable to Petitioner as legal
             representative of the Estate of Ronald Clements. This amount represents compensation
             for all damages that would be available under 42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2